Case 1:17-cv-01789-DLC Document 519 Filed 10/18/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,

-—V-

VALI MANAGEMENT PARTNERS dba AVALON FA
LTD, NATHAN FAYYER and SERGEY
aka SERGE PUSTELNIK,

PUSTELNIK,

Defendants.

DENISE COTE, District Judge:
I will now give you brief,

law that applies in this case.

i7 Civ.

Initial

1789 (DLC)

instruction

 

 

 

 

cea yeh na ORR RM TY A Ah RNS EAA RT AMR TR NA

spc j me 2 ¥

e AGE Ch Tae [201 9,

initial instructions about the

At the conclusion of the trial,

I will give you detailed instructions on the law.

The plaintiff in this case is the Securities and Exchange

Commission, or the SEC.

The SEC is an agency of the federal

government that regulates the securities industry and enforces

the federal securities laws by bringing civil lawsuits.

The SEC filed this civil lawsuit against five defendants.

Two of those defendants, Samuel Lek and Lek Securities

Corporation, have reached agreements with the SEC to resolve the

claims against them.

Ltd, Nathan Fayyer, and Sergey Pustelnik,

you.

The remaining three defendants, Avalon FA

are on trial before

 
Case 1:17-cv-01789-DLC Document 519 Filed 10/18/19 Page 2 of 4

The SEC’s lawsuit against the three defendants on trial
asserts that each of the defendants has violated two federal
securities laws. The two federal laws are the Securities Act of
1933 and the Securities Exchange Act of 1934. These laws
prohibit manipulative practices that distort the prices of
securities traded in U.S. securities markets.

The securities at issue in this case are stocks and stock
options. A stock is an investment that represents an ownership
share in a company. A stock option is a contract that allows
its holder to buy or sell a stock at a specific price within a
specific period of time.

The prices of securities such as stocks and stock options
are supposed to reflect legitimate trading activity in the
market, meaning that the natural interplay of supply and demand
should determine the prices of securities. The SFC asserts that
the three defendants distorted the prices of these securities by
engaging in market manipulation.

Market manipulation is the use of manipulative practices
that are intended to mislead other investors by sending false
pricing signals to the market or by creating a false impression
of market activity. The securities laws are designed to prevent
any manipulative practices that undermine the function of a free
securities market. A fundamental goal of the federal securities

laws is transparency. These laws are designed to prevent

 
Case 1:17-cv-01789-DLC Document 519 Filed 10/18/19 Page 3 of 4

practices that distort estimates of the underlying economic
value of the securities that are being traded.

The SEC has brought three sets of claims in this civil
case. First, the SEC claims that each of the defendants engaged
in two trading strategies that the SEC contends were
manipulative: the layering strategy and the cross-market
strategy. The SEC contends that each of these strategies were
intended to send false pricing signals to the market or to
create a false impression of market activity and thereby mislead
investors as to how other market participants valued a security.
There will be evidence offered at triai to explain to you what a
layering strategy and a cross-market strategy involve. There is
no expectation that you, who have been selected today as jurors,
already understand what those terms mean or what those
strategies are.

Second, the SEC claims that the two individual defendants
-- Nathan Fayyer and Sergey Pustelnik -- aided and abetted
others who were engaged in market manipulation. In these
claims, the SEC asserts that each of these two defendants
knowingly or recklessly provided substantial assistance to
another person engaged in market manipulation.

Third, the SEC has brought claims alleging that each of the
three defendants is also liable because they exercised control

over others who were engaged in market manipulation.

 

 
Case 1:17-cv-01789-DLC Document 519 Filed 10/18/19 Page 4 of 4

Each of the defendants has denied each of the claims
brought by the SEC. The burden is on the SEC at this trial to
prove that a defendant has violated the securities laws in the
way the SEC claims. You will be required to make a separate
determination as to each defendant on each claim brought by the
SEC against that defendant. Again, I will give you detailed

instructions as to the law at the conclusion of this trial.

 

 
